*211ON REHEARING.
Opinion by
Mr. Justice Elliott.
Upon a re-examination of this case I am of the opinion that the judgment of affirmance should be adhered to upon other grounds than those stated by the chief justice.
The judgment of the trial court was general in favor of the garnishee — the particular ground or grounds for the decision not being specified in the record. The judgment, therefore, must be upheld, if, upon a fair trial, plaintiff failed to establish his claim under the issues in the garnishment proceedings.
It appears that in July, 1883, the Bank of Leadville, by its corporate name and seal attested by its-cashier, executed and delivered to George W. Trimble a deed of assignment of all its property, real, personal and mixed, of every kind and description, for the benefit of its creditors. At that time Trimble was also appointed receiver of said bank for a similar purpose by the district court of Lake county. While the business and affairs of the Bank were thus in the hands of the assignee and receiver, the garnishee herein negotiated with Trimble a settlement of the indebtedness of the Pitkin County Bank to the Leadville Bank; in the matter of such settlement Trimble acted under and by the authority and direction of the court duly entered of record; and Langhorne by the express order of said court, actually paid to Trimble, as such assignee and receiver, the sum of $5,000 in full settlement of said indebtedness. The conclusion of the transaction is shown by the following receipt which was admitted in evidence on. the trial in this proceeding without objection:
“$5,000. Leadville, Colo., Dec. 14, 1886.
“ Received from the Bank of Pitkin County, by hand of J. C. Langhorne, the sum of five thousand dollars in full settlement of overdraft of the said Pitkin County Bank to the Bank of Leadville to the amount of $7,005.60 and interest to date.
George W. Trimble,
“ Receiver and Assignee.”
*212The evidence shows that at the time of negotiating and concluding the settlement as above stated, Langhorne expressly denied his liability. He testified that he would not have made the payment but for the fact that it was accepted in full settlement. The evidence was sufficient to show a bona fide controversy in respect to this alleged liability; so that the settlement and payment would undoubtedly have been a complete discharge and satisfaction of the debt, were it not that the appointment of the receiver has since been declared void. See Jones v. Bank of Leadville, 10 Colo. 464.
Conceding that Trimble acted without due authority, it is nevertheless admitted that the $5,000 was received by the Leadville Bank, and went to swell its assets — conceding that the order of the district court was void ; nevertheless it appears that the bank not only received, but has thence hitherto. retained the fruits of such order; it must therefore be held estopped to question the validity of the proceedings by which it obtained the money. See Water Co. v. Middaugh, 12 Colo. 434; also, Arthur v. Israel, 15 Colo. 152, and cases there cited. Since the Bank cannot maintain an action against Langhorne, how then can Jones hold him liable as garnishee of the Bank ? In garnishment proceedings under our statute, the judgment creditor has the same remedy against the garnishee as the judgment debtor would have in an action on the same demand, and none other. See foregoing opinion by Chief Justice Hayt, and authorities there cited.
The judgment of the district court discharging the garnishee may also be sustained on another ground. The garnishee by an amendment to his answer pleaded the six years statute of limitations in bar of plaintiffs demand. To this plea there was no formal reply of a new promise, nor was evidence introduced upon the trial sufficient to have sustained a replication of a new promise, if the same had been duly pleaded.
The evidence clearly shows that the indebtedness of the Bank of Pitkin County to the Bank of Leadville accrued *213prior to November 12, 1882. On that day the Pitkin County Bank closed its doors, and immediately transferred all its assets, including cash, accounts, books and papers, to the Bank of Leadville, and never afterwards engaged in business as a banking institution; nor did it afterwards contract any indebtedness to the Leadville bank. Not until January 4, 1889, was the writ of garnishment in this proceeding served upon Langhorne. This was more than six years after the indebtedness accrued. There was no evidence of any express promise by Langhorne to pay such indebtedness; nor was any circumstance shown in evidence from which a promise on his part to pay might be inferred.
It is true, that certain money realized from the assets of the Pitkin Bank was applied by the Leadville Bank as a credit upon the indebtedness due it from the Pitkin Bank. But the authority to make such application had its inception at the time the Pitkin Bank transferred its property to the Leadville Bank ; so that if the crediting of such money be regarded as an act of payment by the Pitkin Bank, or of the members thereof, it was their act at the date of the transfer, as above stated, and not afterwards.
It is true, also, that Langhorne made the $5,000 payment, as above stated.. But the circumstances under which the payment was made clearly rebut any inference of a new promise on his part to pay the residue.
In the absence of special legislation, the accepted doctrine is, that to overcome the plea of the statute of limitations in actions on simple contracts by an implied promise to be inferred from an acknowledgment, or from part payment, “the acknowledgment or part payment must be shown to have been voluntary, unconditional, by the proper person, to the proper person, and under circumstances consistent with an intention and promise on the part of the debtor to pay the particular debt so acknowledged or the residue thereof.” See Toothaker v. City of Boulder, 13 Colo. 227, and authorities there cited.
The circumstances under which Langhorne paid the $5,000 *214certainly were not consistent with an intention or promise on his part to pay the residue of the indebtedness now claimed by the Bank of Leadville. The evidence clearly shows a contrary intention.
In my opinion the finding of the district court in favor of the garnishee was fully justified, and the judgment discharging him from liability must be affirmed.

Affirmed.

Mr. Justice Goddard, having tried this cause in the district court, did not participate in the decision upon this review.